DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-13 are objected to because of the following informalities: The dependent claims should begin “The method” instead of “A method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ummadi et al. (USPA 2013/0122176).
Regarding Claim 14, Ummadi teaches a frozen confectionery product comprising the claimed components of at least 0.5-20% fat, 5-15% milk solids nonfat, and 7% dairy protein comprising whey and casein (Paragraphs 23, 29, 37, 44), all of which meet and overlap with the claimed ranges. Ummadi also teaches sugar in an amount of 5-30% as well (Paragraph 44).  Ummadi teaches the product is homogenized, pasteurized and frozen (Paragraphs 29, 42, 43, 80-82). Therefore, Ummadi teaches or renders obvious the claimed frozen confectionery product in light of the teaching of a frozen confectionery product comprising the claimed components. In the alterative, the frozen confectionery product as claimed would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in light of the above teachings of Ummadi.
Applicants' Claim 14 is written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding Claim 14, since the product shown by this reference is a frozen confectionery product comprising the claimed components, the product is met. 

Claim Rejections - 35 USC § 103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ummadi et al. (USPA 2013/0122176) in view of Bodor (USPN 6,113,969).
Regarding Claims 1-3, 5-7, 13 and 14, Ummadi teaches a process for making a confectionery product and the frozen confectionery product made, comprising the steps of: providing an ingredient mix comprising below 0.2% sugar, the ingredient mix comprising 5-15% milk solids nonfat, and 7% dairy protein comprising whey and casein (Paragraphs 23, 29, 37, 44), all of which meet and overlap with the claimed ranges. Ummadi teaches the ingredient mix does not contain sugar at first, as Ummadi teaches that the fat, milk solids nonfat and dairy protein are heat treated to form a coagulated protein system, and thereafter, other ingredients are added, wherein sugar  is one of the components added after the heat treatment of the primary mixture (Paragraph 43). Ummadi teaches the ingredient mix has a pH in the claimed range as the pH is in a range of 5.6 to 6.5 (Paragraph 35), and teaches homogenizing (which can happen before or after heat treatment) the ingredient mix and subsequently pasteurizing the mix at a temperature between 80 and 140°C for 5 seconds to 30 minutes (Paragraph 34). Ummadi teaches the heat treatment results in the coagulated protein system which means a complex or an aggregate resulting from at least partial coagulation of proteins present in the composition (Paragraphs 33, 34, 42, 43).  Therefore, Ummadi teaches pasteurizing to form agglomerated protein comprising casein and whey, as claimed. Ummadi teaches that after the heat treatment to form the coagulated protein system, other components are added, including fat in an amount of 0.5-20% by weight and sugar (in the form of sucrose, dextrose, etc.) in an amount of 5-30% by weight, (Paragraphs 44-45), where the fat and sugar contents meet the claimed ranges, and further teaches the mix is then frozen while aerated, and optionally hardened, to form the frozen confection product (Paragraphs 63-65 and 82).
Regarding Claims 1 and 10, in particular, Ummadi does not specifically teach adding the fat along with the milk solids nonfat and the protein comprising casein and whey prior to the heat treatment. Ummadi teaches adding fat and sugar after the heat treatment to form the coagulated protein system and teaches mix is pasteurized and then frozen (Paragraph 62). Therefore, the fat and sugar are pasteurized in the method of Ummadi, but not exactly as recited in the claims. Ummadi teaches the coagulated protein system is prepared by adding an acidic component to provide a pH in the disclosed range, followed by the disclosed heat treatment to coagulate the proteins (Paragraph 37 and 38). Ummadi also is silent to the claimed ratio of casein and whey.
Bodor teaches preparing a dairy base that can be added to other ingredients to form a frozen confection product, and teaches the dairy base includes 7-18% fat and 7-18% protein comprising casein and whey and having a pH of 5.9-6.5 (Column 3, lines 55-65), and teaches subjecting the acidified composition to a heat treatment and homogenization (Column 3, lines 67-Column 4, lines 1-5). Bodor teaches the protein component should be preferably 60-95% casein and 5-40% whey protein (Column 5, lines 25-35). Bodor teaches the above discussed heat treatment of the dairy base results in a very smooth and creamy texture (Column 3, lines 15-20). Therefore, it would appear that fat can be added along with the protein prior to an acidified heat treatment, as in the case of Bodor, or added after the acidified heat treatment in the case of Ummadi. In both cases, the fat is pasteurized prior to be formed into the frozen confection product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have either added the fat before or after the heat treatment/coagulation step and to have used a ratio of casein to whey protein as set forth by Bodor, in order to provide a coagulated dairy base that can be added to other components in order to form frozen confection products that have a smooth and creamy texture and other desirable properties. Considering the similarities between the processes of Bodor and Ummadi, one of ordinary skill in the art would have looked to Bodor when deciding on ratios of casein and whey in the protein component in order to result in a coagulated/agglomerated protein components that contributes to smooth and creamy texture in the final product. 
Regarding Claim 4, Ummadi in view of Bodor do not specifically teach adding pasteurized sugar. However, Ummadi in view of Bodor teach a second pasteurizing step following the addition of the ingredients (after the primary heat treatment/agglomerating step). Therefore, the sugar added is pasteurized following its addition by virtue of the pasteurizing step. Therefore, since the final result in Ummadi in view of Bodor is a frozen confection product comprising all pasteurized ingredients, whether the sugar itself is a pasteurized sugar or if the ingredient mix as a whole is pasteurized following the addition of the sugar, would not expect to result in a patentable difference to the resulting composition.
Regarding Claim 8, Ummadi in view of Bodor teach emulsifiers such as egg yolk (Ummadi, Paragraph 50).
Regarding Claim 9, Ummadi in view of Bodor teach that when the process of the inventio is applied, the volume of particles below 1 micron is reduced up to 60% and the volume of particles between 1 and 10 microns is increased up to 140% (Ummadi, Paragraph 90). Therefore, it is understood that at least some of the protein aggregates are in the range of 10-40 microns, as claimed.
Regarding Claim 11, Ummadi in view of Bodor teach that at least 30% or more preferably at least 60% of dairy protein is converted to said coagulated protein system (Ummadi, Paragraph 41), meaning that the majority of the dairy protein is agglomerated/coagulated protein. Applicant discloses that the low content of soluble protein in the ingredient mix means that the majority of the protein is in the coagulated form (Paragraph 61 of PG Publication). Therefore, it is understood that Ummadi in view of Bodor also teach a similarly low content of soluble protein in light of the more than 60% (majority) of the dairy protein being converted to said coagulated protein system.
Regarding Claim 12, Ummadi in view of Bodor teach stabilizers up to 6% may be included (Ummadi, Paragraph 46), therefore reading on the claimed range of 0-3% stabilizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791


/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        9/9/2022